 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Michael Pierce,                                  No. CV-16-01538-PHX-NVW
10                         Plaintiff,
                                                      DECLARATORY JUDGMENT
11   v.
12   Douglas A. Ducey, in his capacity as
     Governor of the State of Arizona,
13
                           Defendant.
14
15           The Court having ruled in favor of the Plaintiff against the Defendant (Doc. 113)

16   and having granted Plaintiff’s Motion for Entry of Final Judgment on the Merits (Doc.

17   122),

18           IT IS ORDERED, ADJUDGED, AND DECREED that in favor of Plaintiff against

19   the Governor of the State of Arizona and his successors in office and those acting on his

20   behalf that the Arizona Statehood and Enabling Act Amendments of 1999, Pub.L. No. 106-

21   133, 113 Stat. 1682 (1999), do not repeal or impair the Enabling Act requirement of

22   congressional consent to any changes to the Arizona State Constitution that affect the

23   investment or distribution of the assets in the School Land Trust fund established by the

24   Arizona Statehood and Enabling Act until and unless Congress provides consent to such

25   changes, by way of amendment to the Arizona Statehood and Enabling Act or otherwise.

26           Dated: September 30, 2019.

27
28
